 
 
 
Exhibit 10.54
 
PERFORMANCE UNIT AWARD AGREEMENT
 
This instrument is issued as of the 15th day of January, 2009, by ONEOK, Inc.,
an Oklahoma corporation, (hereinafter referred to as “Corporation”), to
«Officer_Name» (hereinafter referred to as “Grantee”), an employee of the
Corporation or a division or subsidiary thereof, pursuant to the terms of the
ONEOK, Inc. Equity Compensation Plan, effective February 17, 2005, (hereinafter
referred to as the “Plan”).
 
1. Performance Unit Award.  This instrument and that certain Notice of
Performance Unit Award and Agreement, dated January 15, 2009, a copy of which is
attached hereto and incorporated herein by reference (the “Notice of Performance
Unit Award and Agreement”), constitute evidence of the issuance and grant of a
Performance Unit Award (hereinafter referred to as “Award”) of
«No_of_Perf_Units» Performance Units to the Grantee by the Corporation that
shall entitle the Grantee to receive shares of the Corporation’s Common Stock
(hereinafter also referred to as “Common Stock”) or cash, all pursuant and
subject to the terms, provisions, and conditions of this instrument (including,
without limitation, the conditions, restrictions and limitations stated in
paragraph 5, below) and the terms and provisions of the Plan, which are
incorporated herein by reference.  This instrument, when executed by the
Grantee, together with the Notice of Performance Unit Award and Agreement
constitute an agreement between the Corporation and the
Grantee.  Notwithstanding the foregoing, should there be any inconsistency
between the provisions of this instrument and the terms and provisions of the
Award stated in the resolutions and records of the Board of Directors of the
Corporation providing for the Award or provisions of the Plan, the provisions of
such resolutions and records and of the Plan shall control.  The grant of such
Performance Units to the Grantee shall be effective in the manner and to the
extent provided in this instrument and the Plan as to all or any part of the
shares of Common Stock subject to the grant from time to time during the period
stated herein.
 
2. Plan.  The Award is made to the Grantee pursuant to the terms and provisions
of the Plan, as approved by the Shareholders of the Corporation, which Plan
provides that a specific aggregate number of shares of Common Stock of the
Corporation may be issued or transferred pursuant to Stock Incentives under the
Plan.  The Plan specifies the authority of the Corporation, its Board of
Directors, and a committee of the Board of Directors to select employees to be
granted Stock Incentives under the Plan.   The Executive Compensation Committee
of the Board of Directors (hereinafter referred to as the “Committee”) is
authorized to administer the Plan with respect to this instrument and the grant
of the Award made to the Grantee pursuant to the Plan.  Except where expressly
stated or clearly indicated otherwise by the terms of this instrument, all
terms, words and phrases used herein shall have the same meaning and effect as
stated in the Plan.  The Grantee has been provided a complete copy of the Plan
with this instrument.
 
3. Grantee’s Agreement Concerning Award and Employment.  In consideration of the
Corporation’s granting of the Award of Performance Units and entitlement to
shares of Common Stock, as incentive compensation to Grantee pursuant to this
instrument, the Grantee, by acceptance thereof, and signing this instrument
evidencing its terms, agrees to such terms and to continue to contribute and
perform service in the employ of the Corporation or a division or subsidiary
thereof at the direction, will and pleasure of the Corporation and the Board of
 

 
1

--------------------------------------------------------------------------------

 

Directors.  Provided, however, neither the foregoing agreement of the Grantee in
this paragraph 3, nor any other provision in this instrument shall confer on the
Grantee any right to continue in the employ of the Corporation (or a division or
Subsidiary thereof), or interfere in any way with the right of the Corporation
(or such division or Subsidiary) to terminate the Grantee’s employment at any
time.
 
4. Registration of Stock; Grantee’s Representation With Respect To Acquiring for
Investment.  It is intended by the Corporation that the Plan and the shares of
Common Stock covered by the Award issued and granted to the Grantee referred to
in paragraph 1, above, are to be registered under the Securities Act of 1933, as
amended, prior to the date of the grant; provided, that in the event such
registration is for any reason not made effective for such shares, the Grantee
agrees, for the Grantee, and for the Grantee’s permissible assignees, heirs and
legal representatives by inheritance or bequest, that all shares acquired
pursuant to the grant will be acquired for investment and not with a view to, or
for sale or tender in connection with the distribution of any part thereof,
including any transfer or distribution of such shares by the Grantee pursuant to
the grant and this instrument or as otherwise allowed by the Plan.
 
5. Terms and Conditions of Award; Transfer of Stock to Grantee.  The issue and
grant of the Award of Performance Units to the Grantee stated in paragraph 1,
above, shall be subject to the following terms and conditions:
 
(a) The right to ownership and transfer of the Performance Units granted to the
Grantee shall be subject to the Award during the period beginning January 15,
2009, the date of the grant thereof (hereinafter referred to as “Grant Date”)
and ending on  January 15, 2012, (which period is hereinafter referred to as
“Performance Period”), as herein provided.
 
(b) The Grantee shall earn and become entitled to receive a percentage of the
number of Performance Units granted under paragraph 1, above, at the expiration
of the Performance Period as provided for in Exhibit A and Exhibit B, attached
hereto, based upon the Corporation’s ranking for Total Stockholder Return in the
ONEOK Peer Group listed in Exhibit C attached hereto, all as determined by the
Committee, in its sole discretion.
 
(c) Upon expiration of the Performance Period, the Grantee shall be entitled to
receive one (1) share of Common Stock for each Performance Unit that becomes
earned by and vested in the Grantee pursuant to the Award; provided, no
fractional shares shall be issued and any fractional shall be paid to the
Grantee in cash.
 
(d) All Common Stock the Grantee becomes entitled to receive pursuant to the
Award and any other compensation payable to the Grantee under the Award shall be
paid, distributed, transferred  and issued by the Corporation to the Grantee at
the expiration of the Performance Period, or as soon a practicable after the
determination that the Grantee has earned and become entitled to Performance
Units and to receive such Common Stock and cash, as determined by the
Committee,  and in no event later than the 15th day of the third month after the
date of expiration of the Performance Period, and the Grantee shall not be
permitted, directly or indirectly, to designate the time of payment,
distribution or transfer or the taxable year in which it is to be made.
Provided, that if the Grantee elects pursuant to paragraph 6, below, to defer
the
 

 
2

--------------------------------------------------------------------------------

 

receipt of all Performance Units, Common Stock and cash for each Performance
Unit that becomes earned by and vested in the Grantee pursuant to the Award, the
payment, distribution and transfer of such Performance Units, Common Stock and
cash shall be deferred and thereafter paid, distributed and transferred by the
Corporation to the Grantee at the specified time and in accordance with the
method of payment, distribution and transfer that is elected in by the Grantee
in accordance with the election provisions set forth therein.
 
(e) The Grantee shall not be entitled to vote any shares of Common Stock of the
Corporation, or otherwise have any right or interest as a Common Stock
shareholder by reason of the Performance Unit Award granted under the Award
during the Performance Period, and prior to the actual transfer of Common Stock
to the Grantee pursuant to the Award.
 
(f) No dividends or any similar amounts shall be payable or paid with respect to
Performance Units, Common Stock earned under the Award, or the Award during or
for the Performance Period.
 
(g) The Grantee shall have no right to receive cash or acquire shares of Common
Stock of the Corporation under the Award other than the cash and Common Stock
attributable to the Performance Units earned by the Grantee to the extent
provided for herein.
 
(h) The Common Stock or cash to which the Grantee becomes entitled shall be paid
and transferred to the Grantee only upon the determination of the Performance
Units earned by the Grantee at the expiration of the Performance Period.  The
payment and transfer of such Common Stock or cash to the Grantee shall be made
as soon as reasonably practicable after the expiration of the Performance
Period, as determined and directed by the Committee, in its sole discretion.
 
(i) The Performance Units or any Common Stock or cash to be paid or transferred
to Grantee pursuant to the Award may not be sold, assigned, transferred,
pledged, encumbered or otherwise disposed of by Grantee or any other person
except as provided in the Award and the Plan until the expiration of the
Performance Period and payment and transfer of Common Stock or cash pursuant to
the Agreement and Plan.
 
(j) The Grantee shall become entitled to receive Performance Units earned, and
shall become owner of the shares of Common Stock or cash paid and transferred to
the Grantee pursuant to the Award free and clear of all terms, conditions and
restrictions imposed by the Award if the Grantee’s employment by the Corporation
does not terminate during the Performance Period; provided, that the Grantee
shall become entitled to a prorated amount of Performance Units and the terms
and conditions imposed by the Award shall partially cease to apply in certain
events to the extent described in paragraph 6(d), below.
 
(k) If the Grantee’s employment with the Corporation (or a division or
Subsidiary thereof) terminates prior to the end of the Performance Period other
than by reason of retirement, Total Disability or death, the Grantee shall
forfeit all of the Grantee’s right, title or interest in the Performance Units;
and the Grantee shall forfeit such right, title and interest in the Performance
Units regardless of the reason for such termination of employment.  Any such
 

 
3

--------------------------------------------------------------------------------

 

termination of employment of the Grantee described in the preceding sentence
shall not be deemed to occur by reason of transfer of employment of the Grantee
by or between the Corporation and any division or Subsidiary of the
Corporation.  Upon a forfeiture the Performance Units forfeited shall be
cancelled for all purposes.
 
6. Deferral of Payment, Distribution and Transfer of Stock.
 
(a)  The Grantee may irrevocably elect to defer the time of  payment,
distribution and transfer of Performance Units , Common Stock and cash that the
Grantee becomes entitled to receive under this Agreement and Award from the end
of the Performance Period generally provided for in paragraph 5, above, to a
specified time by filing with the Committee, on or before the deferral election
date (hereinafter referred to as "Election Date") described in paragraph 6(b),
below, a signed written irrevocable election (hereinafter referred to as
"Election") which shall be in the form substantially the same as attached hereto
as Exhibit D, attached hereto, or as otherwise prescribed by the Committee.


(b) An Election of the Grantee to defer the payment, distribution and transfer
of Performance Units, Common Stock and cash that the Grantee becomes entitled to
receive under this Agreement and Award shall filed by the Grantee with the
Committee on or before the Election Date, which shall be July 15, 2011, the date
that is six (6) months before the end of the Performance Period, provided that
the Grantee performs services for the Corporation continuously from the later of
the beginning of the Performance Period or the date the performance criteria are
established through the date the Election is made under this paragraph 6(b), and
provided, further, that in no event may the Grantee make an Election to defer
the payment, distribution and transfer of Performance Units, Common Stock or
cash after such compensation has become readily ascertainable; and in this
regard for purposes of this paragraph 6(b), if the amount of Performance Units,
Common Stock and cash, or other compensation, as performance-based compensation,
is a specified or calculable amount, then it shall be considered compensation
that is readily ascertainable if and when the amount is first substantially
certain to be paid, distributed and transferred to the Grantee. If the amount of
Performance Units, Common Stock and cash, or other compensation, is
performance-based compensation that is not a specified or calculable amount
because, for example, the amount may vary based upon the level of performance,
such compensation, or any portion of the compensation, shall be considered
readily ascertainable when the amount is first both calculable and substantially
certain to be paid. For this purpose, such performance-based compensation is to
be bifurcated between the portion that is readily ascertainable and the amount
that is not readily ascertainable, and, in general, any minimum amount that is
both calculable and substantially certain to be paid shall be treated as readily
ascertainable.
 
(c) A Grantee that makes an Election to defer payment, distribution and transfer
of Performance Units, Common Stock and cash that the Grantee becomes entitled to
receive under this Agreement and Award may irrevocably elect to have payment,
distribution and transfer made to the Grantee at a Specified Time, that shall be
either (i) the later of (A) the date of the Grantee's separation from service
with the Corporation, or (B) a specified calendar date, or (ii) the date of the
Grantee's separation from service with the Corporation; and may elect to have
payment made in a specified form of payment that shall be either (i) a single
lump sum payment, distribution
 

 
4

--------------------------------------------------------------------------------

 

and transfer, or (ii) a payment, distribution and transfer in two, three, four
or five equal annual installments commencing at the Specified Time elected by
the Grantee hereunder and thereafter on each anniversary thereof until fully
paid, transferred and distributed.
 
(d) The Award shall be subject to such other rules and requirements as the
Committee, in its sole discretion, may determine to be appropriate with respect
to administration thereof and the restrictions made applicable to the Grantee
and the Performance Units during the Performance Period.  This instrument and
the rights and obligations of the parties involved, shall be subject to
interpretation and construction by the Committee to the same extent and with the
same effect as the Committee actions under pertinent provisions of the
Plan.  The Grantee shall take all actions and execute and deliver all documents
as may from time to time be requested by the Committee in connection with such
restrictions and in furtherance hereof.  The Grantee agrees to pay to the
Corporation any applicable federal, state, or local income, employment, social
security, Medicare, or other withholding tax obligation arising in connection
with the grant of the Award to the Grantee; and the Corporation shall have the
right, without the Grantee’s prior approval or direction, to satisfy such
withholding tax by withholding all or any part of the Common Stock that would
otherwise be transferred and delivered to the Grantee, with any shares of Common
Stock so withheld to be valued at the Fair Market Value (as defined in the Plan)
on the date of such withholding. The Grantee, with the consent of the
Corporation, may satisfy such withholding tax by delivery and transfer to the
Corporation of shares of Common Stock previously owned by the Grantee, with any
shares so delivered and transferred to be valued at the Fair Market Value on the
date of such delivery.
 
(e) The provisions of this instrument providing for the deferral of payment,
distribution, transfer or issuance of Performance Units, Common Stock or cash
shall be applicable solely and exclusively to the Grantee and the Award
Agreement and Award referred to herein, and shall not apply to any other stock
incentive or other grant, award or transfer provided for or made under the Plan.
 
(f) Notwithstanding anything otherwise provided under the Plan or in the Award
Agreement and Award, the following requirements shall apply to this Award
Agreement and the Award, to all elections or subsequent elections made by the
Grantee, and to all distributions and payments made to the Grantee pursuant to
this Award Agreement and Award:
 
(1) Any compensation for services performed by the Grantee during a taxable year
may be deferred at the Grantee's election or the Corporation's election or
determination only if the election to defer such compensation is made not later
than the close of the preceding taxable year or such other time as provided in
Treasury Regulations under section 409A of the Internal Revenue Code of 1986, as
amended ("Code"), but in all events any deferral of the payment, distribution,
transfer or issuance of Performance Units, Common Stock or cash pursuant to the
Award and Award Agreement may be made only by an election that is made on or
before the Election Date.
 
(2) Any compensation deferred under the Plan shall not be distributed earlier
than
 

 
5

--------------------------------------------------------------------------------

 

        (i) Separation from Service of the Grantee,
 
(ii) the date the Grantee becomes Disabled,
 
(iii) death of the Grantee,
 
 
(iv) a Specified Time (or pursuant to a Fixed Schedule) specified under the plan
under which the compensation is deferred at the date of deferral of such
compensation,

 
(v) a Change in Ownership or Control, or
 
(vi) the occurrence of an Unforeseeable Emergency.
 
(3) If the Grantee is a Specified Employee, no payment or distribution shall be
made before the date which is six (6) months after the date of the Grantee's
Separation from Service, or, if earlier, the date of death of the Grantee.
 
(4) No acceleration of the time or schedule of any distribution or payment under
the plan under which compensation is deferred shall be permitted or allowed,
except to the extent provided in Treasury Regulations issued under Code section
409A.
 
(5) This instrument shall not permit a subsequent election unless authorized and
agreed upon in writing by  the Corporation and Grantee, and if the Plan or this
instrument permits under any subsequent election by the Grantee a delay in a
payment or a change in the form of payment of compensation deferred under this
Award Agreement and Award, such subsequent election shall not take effect until
at least twelve (12) months after the date on which it is made.  In the case of
a subsequent election related to a payment to be made upon Separation from
Service of the Grantee, at a Specified Time or pursuant to a Fixed Schedule, or
upon a Change in Ownership or Control, the first payment with respect to which
such subsequent election is made shall be deferred for a period of not less than
five (5) years from the date such payment would otherwise have been made; and
any such subsequent election related to a payment at a Specified Time or
pursuant to a Fixed Schedule may not be made less than twelve (12) months prior
to the date of the first scheduled payment to which it relates.
 
(6) For purposes of the Plan and this instrument and the Award, the following
terms and definitions shall apply with respect to deferral of compensation and
the time of payment of any deferred compensation:
 
(i) "Change of Ownership or Control" means to the extent provided by Treasury
Regulations issued under Code Section 409A, a change in the ownership or
effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation, which shall be if (i) a Person
acquires more than 50% of the  Corporation’s stock; (ii) a Person acquires
during a 12-month period at least 30% (or a higher percentage specified under
the Plan) of the Corporation’s stock; (iii) a majority of the members of the
Board of Directors of the Corporation are replaced during a 12-month period; or
(iv) a  Person acquires during a 12-month period at least 40% of the gross fair
market value of the Corporation’s assets.
 

 
6

--------------------------------------------------------------------------------

 

(ii) "Disabled" means that an individual (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii)  is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the individual's employer.
 
(iii) "Fixed Schedule" means the distribution or payment of compensation
deferred under this instrument and Award in a fixed schedule of distributions or
payments that are determined and fixed at the time the deferral of such
compensation is first elected by or the Grantee or the Corporation.
 
(iv) "Specified Employee" means a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of the Corporation.
 
(v) "Specified Time" means a specified date at which deferred compensation
deferred by or for the Grantee pursuant to this instrument and Award is required
to be distributed or paid and which is specified at the time of the election of
deferral of such deferred compensation
 
(vi) “Unforeseeable Emergency” means a severe financial hardship to the
participant resulting from an illness or accident of the participant, the
participant's spouse, or a dependent (as defined in Code section 152(a) ) of the
participant, loss of the participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the participant. As determined under Treasury
Regulations under Code section 409A, the amounts distributed with respect to an
emergency shall not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the participant's assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship)."
 
7. Transferability of Performance Units; Termination of Employment.
 
(a)           Except as provided in subparagraph (b) of this paragraph 7, below,
the Award, the Grantee’s rights and obligations hereunder and the Performance
Units granted hereunder shall not be transferable by the Grantee otherwise than
by will or the laws of descent and distribution which apply to the Grantee’s
estate.


(b)           Notwithstanding the foregoing, the Grantee may transfer any part
or all of the Grantee’s rights in and to the Performance Units to members of the
Grantee’s immediate family, or to one or more trusts for the benefit of such
immediate family members, or partnerships in which such immediate family members
are the only partners if the Grantee does not receive any consideration for the
transfer.  In the event of any such transfer, Performance

 
7

--------------------------------------------------------------------------------

 

Units shall continue to be subject to the same terms and conditions otherwise
applicable hereunder and under the Plan immediately prior to its transfer,
except that this stock shall not be further transferable by the transferee inter
vivos, except for transfer back to the original Grantee.  For any such transfer
to be effective, the Grantee must provide prior written notice thereof to the
Committee, unless otherwise authorized and approved by the Committee, in its
sole discretion; and the Grantee shall furnish to the Committee such information
as it may request with respect to the transferee and the terms and conditions of
any such transfer.  For purposes of transfer of this grant under this
subparagraph (b), “immediate family” shall mean the Grantee’s spouse, children
and grandchildren.


(c)           Notwithstanding anything to the contrary expressed or implied
herein (including without limitation, the restrictions stated in paragraph 5,
above, applicable to the Performance Units), all rights and interest of the
Grantee in the Performance Units shall become invalid and wholly terminated and
forfeited upon the termination of the Grantee’s employment with the Corporation
(or a division or Subsidiary), during the Performance Period other than a
termination by reason of retirement, Total Disability or death of the Grantee.
 
(d)           Notwithstanding the foregoing provisions, in the event of
termination of the Grantee’s employment with the Corporation (or a division or
Subsidiary) during the Performance Period by reason of (i) the Retirement of the
Grantee, (ii) the Total Disability of the Grantee, or (iii) the Grantee’s death
while still employed by the Corporation (or a division or Subsidiary), then an
adjusted and prorated entitlement to Performance Units shall be allowed as
provided in this paragraph 7(d). The Grantee shall become vested in and entitled
receive, in the event of any such Retirement or Total Disability, and the
legatees, designated Beneficiary, or personal representatives or heirs of the
Grantee shall be vested in and entitled to receive, in the event of the
Grantee’s death, a prorated award of Performance Units earned in the Performance
Period following such Retirement, Total Disability or death.  The award shall be
a prorated amount of Performance Units equal to the total of Performance Units
earned under the Award at the end of the Performance Period for the Grantee,
multiplied by a fraction of which the numerator shall be the number of full
months which have elapsed under the Performance Period at the time of such
termination of employment by reason of Retirement, Total Disability or death,
and the denominator of which shall be the total number of months in the
Performance Period. The Grantee, legatees, designated Beneficiary, or personal
representatives or heirs of the Grantee, as the case may be, shall become
entitled to receive such prorated award at the expiration of the Performance
Period and following application of the performance criteria as provided in the
Award and determined by the Committee.


(e)           The Grantee may designate a Beneficiary to receive any rights of
the Grantee which may become vested in the event of the death of the Grantee
under procedures and in the form established by the Committee; and in the
absence of such designation of a Beneficiary, any such rights shall be deemed to
be transferred to the estate of the Grantee.


(f)           For purposes of the Award and this instrument, "Retirement" shall
mean a voluntary termination of employment of the Grantee with the Corporation
and/or a division or subsidiary thereof by the Grantee if at the time of such
termination of employment the Grantee

 
8

--------------------------------------------------------------------------------

 

has both completed five (5) years of service with the Corporation and/or a
division or subsidiary thereof and attained age fifty (50); and except as
provide for in paragraph 6 with respect to deferred compensation payments,
“Total Disability” shall mean that the Grantee is permanently and totally
disabled and unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, and has established such disability
to the extent and in the manner and form as may be required under the provisions
of Section 22(e) of the Internal Revenue Code of 1986, as amended (or
corresponding section of any future federal tax code), and regulations
thereunder.


8. Administration of Performance Unit Award.  The grant of the Award shall be
subject to such other rules and requirements as the Committee, in its sole
discretion, may determine to be appropriate with respect to administration
thereof and the terms and conditions made applicable to the Grantee and the
Performance Units during the Performance Period.  The Award, this instrument,
and the rights and obligations of the parties thereto shall be subject to
interpretation and construction by the Committee to the same extent and with the
same effect as the Committee actions under pertinent provisions of the
Plan.  The Grantee shall take all actions and execute and deliver all documents
as may from time to time be requested by the Committee in connection with such
restrictions and in furtherance hereof.  The Grantee agrees to pay to the
Corporation any applicable federal, state, or local income, employment, social
security, medicare, or other withholding tax obligation arising in connection
with the grant of the Award to the Grantee; and the Corporation shall have the
right, without the Grantee’s prior approval or direction, to satisfy such
withholding tax by withholding all or any part of the shares of Common Stock or
cash that would otherwise be paid and transferred to the Grantee, with any
shares of Common Stock so withheld to be valued at the Fair Market Value (as
defined in the Plan) on the date of such withholding. The Grantee, with the
consent of the Corporation, may satisfy such withholding tax by delivery and
transfer to the Corporation of shares of Common Stock previously owned by the
Grantee, with any shares so delivered and transferred to be valued at the Fair
Market Value on the date of such delivery.
 
9. Adjustment Provisions.  It is understood that, prior to the expiration of the
Performance Period certain changes in capitalization of the Corporation may
occur.  It is, therefore, understood and agreed with respect to changes in
capitalization that:
 
(a) If a stock dividend is declared on the Common Stock of the Corporation,
there shall be added to the number of Performance Units provided for under the
Award and stated in paragraph 1 of this instrument, the number of Performance
Units equal to the number of Performance Units which would have been granted to
the Grantee had the Grantee been the fully vested and unrestricted owner of the
number of Performance Units then provided for under the Award granted, but not
theretofore received without restriction; provided, however, that the additional
Performance Units shall be subject to all terms and provisions of this
instrument (including, without limitation, the terms and conditions stated in
paragraph 5, above), and in making such adjustments, no fractional units,
shares, or scrip certificates in lieu thereof, shall be granted or issuable by
the Corporation, and the Grantee shall be entitled to only the number of full
Performance Units to which the Grantee may be entitled by reason of such
adjustment at the adjusted grant.

 
9

--------------------------------------------------------------------------------

 



(b) In the event of an increase in the outstanding shares of Common Stock of the
Corporation, effectuated for the purpose of acquiring properties or securities
of another corporation or business enterprise, there shall be no increase in the
number of Performance Units which are the subject matter of the Award under this
instrument as a result of such acquisition.


(c) In the event of an increase or decrease in the number of outstanding shares
of Common Stock of the Corporation through recapitalization, reclassification,
stock split-ups, consolidation of shares, changes in par value and the like, an
appropriate adjustment shall be made in the number of Performance Units provided
for under the Award and stated in Section 1 of this instrument, by increasing or
decreasing the number of Performance Units, as may be required to enable the
Grantee to acquire the same proportionate stockholdings as the grant of the
Award would originally have provided.  Provided, however, that any additional
Performance Units shall be subject to all terms and provisions of this
instrument (including, without limitation, the restrictions stated in paragraph
5, above), and that in making such adjustments, no fractional Performance Units
shall be awarded, and the Grantee shall be entitled to receive only the number
of full Performance Units to which the Grantee may be entitled by reason of such
adjustment.


(d)           Except as otherwise provided for with respect to the payment of
any deferred compensation in paragraph 6, above,  to the extent Performance
Units are still not vested in Grantee at the time of a Change in Control with
respect to the Corporation, then pursuant to the provisions of the Plan, they
shall become fully vested and completely free and clear of any conditions or
restrictions stated herein at that time; provided, that if such Change in
Control occurs less than six (6) months after the date of the grant of the Award
hereunder to the Grantee, then Performance Units shall become fully vested and
completely free and clear of any conditions or restrictions stated herein at the
time of such Change in Control only if the Grantee agrees in writing, if
requested by the Corporation in writing, to remain in the employ of the
Corporation or a division or subsidiary of the Corporation at least through the
date which is six (6) months after the date the grant was made with
substantially the same title, duties, authority, reporting relationships, and
compensation as on the day immediately preceding the Change in Control.  The
provisions of this subparagraph (d) shall be applied in addition to, and shall
not reduce, modify, or change any other obligation or right of the Grantee
otherwise provided for in paragraph 3, above, concerning the Grantee’s continued
employment with the Corporation or the termination thereof.  If the Performance
Units become subject to this subparagraph (d), they shall become fully vested in
the Grantee and nonforfeitable.  The Performance Units are subject to the
provisions of the Plan authorizing the Corporation, or a committee of its Board
of Directors, to provide in advance or at the time of a Change in Control for
cash to be paid in actual settlement of the shares of Common Stock for earned
Performance Units, all subject to such terms and conditions as the Corporation
or the Committee, in its sole discretion, may determine and impose.  For
purposes of this subparagraph (d), the term “Change in Control” shall have the
same meaning as provided in the definition of that term stated in the Plan,
including any amendments thereof which may be made from time to time in the
future pursuant to the provisions of the Plan, with any amended definition of
such term to apply to all events thereafter coming within the amended meaning.

 
10

--------------------------------------------------------------------------------

 



10. Required Grantee Repayment/Reduction Provision.  Notwithstanding anything in
the  Plan, the Award or this instrument to the contrary, all or a portion of the
Award made to the Grantee  under this instrument  is subject to being called for
repayment to the Corporation or reduced in any situation where the Board of
Directors of the Corporation or a Committee thereof determines that fraud,
negligence, or intentional misconduct by the Grantee  was a contributing factor
to the Corporation having to restate all or a portion of its financial
statement(s). The Committee may determine whether the Corporation  shall effect
any such repayment or reduction : (i) by seeking repayment from the Grantee ,
(ii) by reducing (subject to applicable law and the terms and conditions of the
Plan or any other applicable plan, program, or arrangement) the amount that
would otherwise be awarded or payable to the Grantee  under the Award, the Plan
or any other compensatory plan, program, or arrangement maintained by the
Corporation , (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Corporation's  otherwise applicable compensation practices, or (iv) by any
combination of the foregoing. The determination regarding the
Grantee's  conduct, and repayment or reduction under this provision shall be
within the sole discretion of the Committee and shall be final and binding on
the Grantee  and the Corporation. The Grantee, in consideration of the grant of
the Award, and by the Grantee's execution of this instrument, acknowledges the
Grantee's understanding of and agreement to this provision, and hereby agrees to
make and allow an immediate and complete repayment or reduction in accordance
with this provision in the event of a call for repayment or other action by the
Corporation or Committee to effect its terms with respect to the Grantee, the
Award and/or any other compensation described herein.
 
11. Stock Reserved.  The Corporation shall at all times during the term of the
Award reserve and keep available such number of shares of its Common Stock as
will be sufficient to satisfy the Award issued and granted to Grantee and the
requirements thereof as evidenced by this instrument, and shall pay all original
issue taxes, if any, on the transfer of Common Stock to the Grantee, and all
other fees and expenses necessarily incurred by the Corporation in connection
therewith.
 
12. Rights of Shareholder.  Except as otherwise provided in the Award and this
instrument, the Grantee shall have no rights as a shareholder of the Corporation
in respect of the Performance Units or Common Stock for which the Award is
granted; and the Grantee shall not be considered or treated as a record owner of
shares with respect to the Common Stock until the Performance Units are fully
vested and no longer subject to any of the conditions, performance requirements,
or restrictions imposed under the Award, and Common Stock is actually issued and
transferred to the Grantee.
 
13. Entire Agreement.  This instrument contains the entire terms of the Award,
and may not be changed orally or other than by a written instrument issued and
approved by the Corporation pursuant to the Plan.  This instrument supersedes
any agreements or understandings that may previously have existed, and there are
no other agreements or understandings, relating to its subject matter.
 

 
11

--------------------------------------------------------------------------------

 

14. Successors and Assigns.  The Award shall inure to the benefit of and be
binding upon the heirs, legatees, legal representatives, successors, and assigns
of the parties thereto.
 
The Grantee hereby acknowledges receipt of this instrument, the Notice of
Performance Unit Award and a copy of the Plan, and accepts the Award under the
terms and conditions stated in this instrument, subject to all terms and
provisions of the Plan, by signing this instrument in duplicate originals, as of
the date first above written.
 
 
 
                                        
                             
Date
 
«Officer_Name»
   
Grantee



   

 
12

--------------------------------------------------------------------------------

 

Exhibit  A
Performance Units Criteria
2009-2012 Performance Period
 




Total Stockholder Return (TSR):vs. ONEOK Peer Group
 
ONEOK TSR Ranking vs.ONEOK Peer Group
Percentage of Performance Units Earned
90th percentile and above
75th percentile
50th percentile
25th percentile
Below 25th percentile
200%
150%
100%
50%
0%



IF ONEOK’s TSR ranking at the end of the performance period is between the
stated percentile levels in the above table, the percentage of the performance
units earned will be interpolated between the earning levels.  No Performance
Units are earned if ONEOK’s TSR ranking at the end of the performance period is
below the 25th percentile









 
 

--------------------------------------------------------------------------------

 



Exhibit B
Illustration of Hypothetical 2009-20012 Performance Period
Performance Unit Award Calculation
 
Illustration assumes 1,000 Performance Units Granted in January 2009
 


Total Stockholder Return (TSR) vs. ONEOK Peer Group
 
Hypothetical 2007-2010 ONEOK TSR Ranking = 40th percentile
 
A 40th percentile TSR ranking earns 80% of Performance Units granted (i.e.,
1,000 units)
as interpolated between 50% and 100% from Table A (see chart below)
 
800 units earned
 





Total Performance Units Earned
 
TR 800 Performance Units
 
800 performance units earned out of 1,000 units granted = 80.0% “earn-out” [80%
(1,000 shares) paid and distributed in the form of Common Stock as provided in
section 5.c.]
 



 


 

 
 

--------------------------------------------------------------------------------

 



Exhibit  C
ONEOK PEER GROUP – 2009
           
Company Name
Sym
                   
AGL Resources Inc.
ATG
       
ATMOS Energy
ATO
       
CenterPoint Energy Inc.
CNP
       
DCP Midstream Partners LP
DPM
       
Enbridge Inc.
ENB
       
Energy Transfer Partners LP
ETP
       
Enterprise Prods Prtner LP
EPD
       
Kinder Morgan Energy LP
KMP
       
OGE Energy CP
OGE
       
National Fuel Gas Company
NFG
       
New Jersey Resources Corp
NJR
       
NICOR Inc.
GAS
       
NiSource Inc.
NI
       
ONEOK, Inc.
OKE
       
Piedmont Natural Gas Company
PNY
       
SEMPRA Energy
SRE
       
Southern Union Company
SUG
       
Southwest Gas Corporation
SWX
       
Spectra Energy Corporation
SE
       
Teppco Partners LP
TPP
       
Transcanada Corporation
TRP
       
UGI Corporation
UGI
       
Vectren Corporation
VVC
       
WGL Holdings Inc.
WGL
       
Wisconsin Energy Corp
WEC
       




 
 

--------------------------------------------------------------------------------

 





Exhibit D


ONEOK, INC. EQUITY COMPENSATION PLAN


PERFORMANCE UNIT AWARD AGREEMENT


DEFERRAL ELECTION


This Election is made by the undersigned Grantee pursuant to that certain
Performance Unit Award granted to me under the ONEOK, Inc. Equity Compensation
Plan, on the 15th day of January 2009, a copy of which is attached hereto (the
"Award").


This Election is made on or before the date of July 15, 2011, which is six (6)
months before the end of the Performance Period on January 15, 2012.


I hereby irrevocably elect to defer the payment, distribution and transfer and
my receipt of all Performance Units, Common Stock and cash that I may earn and
become entitled to receive from the regularly scheduled time of payment,
distribution and transfer provided for in Section 5(d) of the Award, until a
later date as follows:




A.           Election of Specified Time of Payment


(Initial one election of time of payment)


___           I elect to have all Common Stock, cash or other compensation which
I earn or become entitled to receive under the Award and Award Agreement
deferred and paid, distributed, transferred and issued to me on the later of (i)
the date of my separation from service as an employee of the Corporation , or
(ii) _________________, 20__ in the form specified below.


___           I elect to have all Common Stock, cash or other compensation which
I earn or become entitled to receive under  the Award and Award Agreement
deferred and paid, distributed, transferred and issued to me on the date of my
separation from service as an employee of the Corporation.


B.           Election of Form of Payment


(Initial one election of form of payment)


___           I elect to receive payment, transfer and distribution of all
Common Stock, cash or other compensation which I earn or become entitled to
receive under the Award or Award Agreement in a single lump sum payment.


____           I elect to receive payment, transfer and distribution of all
Common Stock, cash or other compensation which I earn or become entitled to
receive under the Award or Award Agreement in ______(specify 2, 3, 4 or 5) equal
annual installments commencing on the specified date of payment elected above,
and thereafter on each anniversary thereof until fully paid and transferred. The
number of shares of Common Stock or cash received in each installment will equal
the number and amount that have not been settled, paid, transferred and
distributed (as of the date immediately preceding the installment payment date)
divided by the number of installments remaining to be paid (as of the date
immediately preceding the installment payment date) rounded down to the next
whole number except that the final installment shall be rounded up to the next
whole number.

 
 

--------------------------------------------------------------------------------

 

C.            Election for Death Prior to Specified Time of Payment (Put
initials by your choice)


___           In the event of my death prior to the Specified Time of Payment
that I have elected above, I elect to have my named beneficiaries receive
payment and transfer of the Common Stock, cash or other deferred compensation in
a single lump sum within 60 days following my death.


___           In the event of my death prior to the Specified Time of Payment
that I have elected above, I elect to have my named beneficiaries receive
payment and transfer of the Common Stock, cash or other deferred compensation be
paid and transferred in ______ (specify 2, 3, 4 or 5) equal annual installments
commencing within 60 days following my death, and thereafter on each anniversary
of the commencement date until fully paid and transferred. The number of shares
of Common Stock or cash received in each installment will equal the number and
amount that have not been paid (as of the date immediately preceding the
installment payment date) divided by the number of installments remaining to be
paid (as of the date immediately preceding the installment payment date) rounded
down to the next whole number except that the final installment shall be rounded
up to the next whole number.


D.           Election for Death After Specified Time of Payment (Put initials by
your choice)


___           In the event of my death after the Specified Time of Payment
elected above, I elect to have my named beneficiaries receive payment and
transfer of the Common Stock, cash or other deferred compensation in a single
lump sum within 60 days following my death.


___           In the event of my death after the Specified Time of Payment that
I have elected above, I elect to have my named beneficiaries receive payment of
any remaining Common Stock, cash or other compensation in accordance with the
installment schedule elected above.


E.           Designation of Beneficiary (List each beneficiary and percentage)


I designate the following individuals (entities) as my beneficiaries to receive
the following share(s) of my Common Stock, cash or other deferred compensation,
as indicated below:


Name of
Beneficiary                                                                                                                        Percent
_______________________________________                                                                                                           __________
_______________________________________                                                                                                           __________
_______________________________________                                                                                                           __________
_______________________________________                                                                                                           __________
_______________________________________                                                                                                           __________
                          100% (total must equal 100%)


F.           Change in Ownership or Control


Notwithstanding the foregoing, immediately following a Change in Ownership or
Control the Common Stock, cash or other deferred compensation that have not been
paid and transferred will be paid and transferred.  In the event shares of
Common Stock no longer exist at the time of payment and transfer, each of the
deferred Performance Units shall be converted in a manner that is consistent
with the manner in which shareholders of Common Stock were treated with respect
to the Change in Ownership or Control.


Solely for purposes of this election, a “Change in Ownership or Control” shall
mean and shall have occurred if one of the following has occurred: A person
acquires more than 50% (or a higher percentage specified under the Plan) of the
Corporation’s stock;  a person acquires during a 12-month period at least 30%
(or a higher percentage specified under the Plan) of the Corporation’s stock; a
majority (or a higher percentage specified under the Plan) of the members of the
Board of Directors of the Corporation are replaced during a 12-month period; or
a person acquires during a 12-month period at least 40% (or a higher percentage
specified under the Plan) of the gross fair market value of the Corporation’s
assets.

 
 

--------------------------------------------------------------------------------

 

Made and executed by me as Grantee of the Award pursuant to the terms and
provisions of Section 6 thereof, on this _______day of ______________, 20___.




_____________________________________
Grantee




Received this ____day of ____________, 20___,


______________________________________
For the Committee

 
 

--------------------------------------------------------------------------------

 
